Citation Nr: 0626978	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for left knee internal derangement with patella tendonitis, 
chondromalacia and Baker's cyst.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from October March 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, continued a 30 percent 
disability rating for the veteran's service-connected left 
knee internal derangement with patella tendonitis, 
chondromalacia and baker's cyst.

In his March 2005 substantive appeal and a September 2005 
statement, the veteran raised the issue of entitlement to 
total disability based on individual unemployability.  This 
issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
In this regard, VA should ask the veteran to identify any 
providers that may have treated him for his knee disability 
since 2002, and attempt to obtain those records.  In an April 
2005 letter, the veteran indicated he had an appointment with 
his private physician to receive treatment for his knee 
disability on June 10, 2005, and that his physician told him 
he had cartilage problems in his left knee and diagnosed him 
with osteoarthritis.  There are no medical records in the 
claims file from this doctor's visit.  A September 2005 
letter reflects the he had appointments with his physician on 
September 9, 2005 and December 9, 2005.  Medical records from 
these appointments are not part of the record.  A November 
2005 statement from his private physician notes that the 
veteran's condition has worsened, and indicates that x-rays 
taken were taken of the veteran's knee, but the x-ray reports 
are not in the claims file.  

On remand, VA should attempt to obtain the veteran's missing 
medical records.  After receipt of medical records, the 
veteran should be afforded an orthopedic examination to 
review the history of and ascertain the nature and severity 
of his left knee disability.  In addition, the examiner 
should give an opinion on the veteran's limitation of motion 
due to his knee pain consistent with the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40 and 4.45 
(2005).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his left knee disability 
since  2002 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any missing 
medical records from his private 
physician.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an orthopedic examination 
to determine the nature and extent of his 
service-connected left knee disability.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done, to include range of 
motion of the left knee.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination(s), and 
the report should so indicate.  The 
orthopedic examiner is to assess the 
nature and severity of the veteran's left 
knee disability in accordance with the 
latest AMIE worksheet for rating 
disorders of the knee.  The examiner 
should also fully describe any weakened 
movement, excess fatigability, pain with 
use, or incoordination present.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided. Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


